DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites wherein the planar base comprises fused fiber optic tubes and fused fiber optic tubes are arranged at an orientation that is angularly displaced from vertical such that gas flow is permitted from a side of the base.
The closest prior art of record is Lawton et al. (US 5,122,441), hereinafter Lawton and Meisner et al. (US 2017/0001377 A1), hereinafter Meisner. 
 array of capillary tubes made from fused fiber optic cables that are sliced cross-sectionally to allow fluid to flow, see [0176], Fig. 2. However, Meisner does not teach or reasonably suggest fused fiber optic tubes are arranged at an orientation that is angularly displaced from vertical such that gas flow is permitted from a side of the base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Examiner, Art Unit 1744